COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF J. M. C., A                   §               No. 08-21-00193-CV
  CHILD,
                                                   §                  Appeal from the
                        Appellant.
                                                   §                 65th District Court

                                                   §             of El Paso County, Texas

                                                   §              (TC# 2020DCM0400)

                                              §
                                            ORDER

       The Court has determined that a Supplemental Clerk's Record is necessary to assess its

jurisdiction. Therefore, we order that a Supplemental Clerk's Record containing (1) all filings

made after October 22, 2021, and (2) any trial court rulings made on the motion or request for a

de novo hearing be prepared and filed with this Court by MONDAY, DECEMBER 6, 2021.

       Further, based on the evidence and arguments presented in the motion to abate the appeal,

it appears that the termination order of the associate judge may no longer be a final appealable

order in light of intervening actions taken by the referring trial court while this appeal was

pending, and that dismissal of this appeal may be warranted because the Court lacks jurisdiction

over this appeal. As such, we hereby give notice of our intent to dismiss the appeal for want of

jurisdiction unless any party can show grounds for continuing the appeal BY MONDAY,



                                                  1
DECEMBER 6, 2021. Such grounds must be supported by proper citation to authority.

       IT IS SO ORDERED this 30th day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment




                                                2